Citation Nr: 0119833	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-06 399	)	DATE
	)
	)
THE ISSUE

Whether the attorney fee agreement is reasonable.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

Effective in August 1999, the RO reduced the amount of 
apportionment of the veteran's compensation paid to the 
veteran's wife.  In March 2000, the veteran's wife and the 
attorney, G.C.-L. entered a fee agreement, the terms of which 
are discussed below.

The attorney has expressed his desire that his fee for 
representation of the apportionment claimant be approved.  
The issue of the reasonableness of attorney fees charged by 
the attorney for his services rendered to the apportionment 
claimant was raised sua sponte by the Board of Veterans' 
Appeals on its own motion.  See 38 C.F.R. § 5904(c)(2) (West 
1991 & Supp. 2001) and 38 C.F.R. § 20.609(i) (2000).  The 
claimant and G.C.-L. were notified of this action by a letter 
dated June 5, 2001, and were advised therein that they were 
to submit any evidence or argument concerning this matter 
directly to the Board within 30 days.  The attorney responded 
by letter dated June 14, 2001, requesting approval of his 
fee.


FINDINGS OF FACT

1.  The Board has not promulgated a final decision with 
respect to the apportionment claimant's claim for an increase 
in apportionment of the veteran's compensation.

2.  The claimant and the attorney, G.C.-L., entered a fee 
agreement in March 2000 which provides for payment of a fee 
for the attorney's services concerning her claim for 
increased apportionment of the veteran's benefits.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the apportionment claimant and her attorney as to 
representation before VA may be executed have not been met 
regarding the attorney's representation in the claim for an 
increase in apportionment of the veteran's compensation.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.609(c) (2000).

2.  A fee in excess of $0 for services rendered on the 
claimant's behalf before VA in connection with a claim for an 
increase in apportionment of the veteran's compensation is 
excessive and unreasonable.  38 U.S.C.A. § 5904(c)(2) (West 
1991 & Supp. 2001); 38 C.F.R. § 20.609(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective August 1, 1999, the RO reduced the amount of 
apportionment payable to the claimant from the veteran's 
compensation.  In March 2000, the claimant and her attorney, 
G.C.-L. entered into a fee agreement wherein the claimant 
agreed to pay 20 percent of "the "total amount collected" 
as well as expenses in connection with her claim for 
"damages" as a result of the reduction of VA benefits.

Effective from July 1, 2000, the apportionment was increased.  
In October 2000, the RO made the increase in the 
apportionment effective from February 1, 2000.

In light of the foregoing, there are two questions now before 
the Board: 1) Is the attorney eligible to charge a fee?; and 
2) Is the attorney fee agreement reasonable?

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.609(c) (2000).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In this case, no final decision has been promulgated by the 
Board with respect to the issue of the amount of the 
apportionment of the veteran's VA benefits paid to the 
claimant.  Consequently, the fee agreement does not meet the 
basic requirements of 38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 2001).  Accordingly, the attorney may not charge or 
receive a fee for representation of the apportionment 
claimant before VA with regard to the issue of an increase in 
apportionment of the veteran's compensation.  The Board 
concludes that the attorney is not entitled to the payment of 
a fee.  Any fee in excess of $0 charged by or paid to the 
attorney for service rendered in connection with this claim 
for VA benefits is unreasonable.

Consequently, the attorney is ordered to refund to the 
claimant-client any moneys paid to him for his representation 
of the claimant-client before VA.  As a reduction in the fee 
is ordered, the attorney must credit the account of the 
claimant-client with the amount of the reduction and refund 
any excess payment on the account to the apportionment 
claimant not later than the expiration of the time within 
which the ruling may be appealed to the Court of Appeals for 
Veterans Claims.  38 C.F.R. § 20.609(i).  Failure to do so 
may result in proceedings under 38 C.F.R. § 14.633 to 
terminate the attorney's right to practice before VA and the 
Board and/or prosecution under 38 U.S.C.A. § 5905.

The attorney may charge for reasonable expenses.  This 
decision does not address the reasonableness of any such 
charges.


ORDER

No fee may be charged by the attorney for service rendered in 
connection with the claim for an increased apportionment of 
the veteran's compensation.  As to service provided by the 
attorney as to such claim, any fee in excess of $0 is not 
reasonable.  The fee is reduced to a total of $0.  The amount 
in excess of $0 received by the attorney for services before 
VA is to be refunded to the claimant.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeal

 




